Citation Nr: 0206794	
Decision Date: 06/24/02    Archive Date: 07/03/02	

DOCKET NO.  00-02 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
chemical burns of the scalp, a miscarriage, back pain, 
chronic vaginal infections, uterine fibroids, and post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
residuals of inoculations, residuals of smoke inhalation, 
residuals of contaminated drinking water, swelling of the 
face and throat, and residuals of insect bites, to include as 
due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral 
hammertoes.

4.  Entitlement to service connection for dental and oral 
disorders, to include as due to an undiagnosed illness.

(The issues of entitlement to service connection for joint 
pain, blisters on entire body, headaches, sleep disturbance, 
musculoskeletal disease, and upper and lower respiratory 
disorders, as well as the issues of increased ratings for 
post-operative residuals, cyst, left labia and post-operative 
residuals of a ganglion cyst of the right wrist will be the 
subject of a later decision.)  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
September 1991; she served in the southwest Asian Theater of 
Operations from January 1991 to May 1991.  

This matter arises from a July 1998 rating decision rendered 
by the Department of Veterans Affairs Medical and Regional 
Office Center in Wichita, Kansas, that denied the benefits 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

The Board notes that the RO denied the claims of entitlement 
to service connection for chemical burns of the scalp, 
miscarriage, residuals of inoculations, residuals of 

smoke inhalation, back pain, chronic vaginal infections, 
uterine fibroids, PTSD, residuals of contaminated drinking 
water, swelling of the face and throat, and residuals of 
insect bites without addressing the question of whether new 
and material evidence had been submitted regarding these 
disabilities.  However, because service connection had been 
denied for these disorders by rating decision rendered in 
June 1992, the Board believes that these issues should be 
addressed as stated on the cover page of this decision.

The Board is undertaking additional development on the issues 
of entitlement to service connection for joint pain, blisters 
on entire body, headaches, sleep disturbance, musculoskeletal 
disease, and upper and lower respiratory disorders, as well 
as the issues of increased ratings for post-operative 
residuals, cyst, left labia and post-operative residuals of a 
ganglion cyst of the right wrist pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO.

2.  In June 1992, the RO denied the appellant entitlement to 
service connection for chemical burns of the scalp, a 
miscarriage, residuals of inoculations, residuals of smoke 
inhalation, back pain, chronic vaginal infections, uterine 
fibroids, PTSD, residuals of contaminated drinking water, 
swelling of the face and throat, and residuals of insect 
bites.

3.  The evidence received since the RO's June 1992 decision 
which was not previously of record and not cumulative of 
other evidence of record, does not bear directly and 
substantially upon the specific matters under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims of entitlement to 
service connection for chemical burns of the scalp, 
miscarriage, residuals of inoculations, residuals of smoke 
inhalation, back pain, chronic vaginal infections, uterine 
fibroids, PTSD, residuals of contaminated drinking water, 
swelling of the face and throat, and residuals of insect 
bites.  

4.  Hammertoes manifested as swelling of the feet and toes, 
status/post hammertoe release/osteotomy, bilateral preexisted 
the veteran's active military service, and did not increase 
beyond their natural progression as a result thereof.

5. Dental and oral disorders did not have their onset during 
military service, and are not attributable to any incident 
of service.


CONCLUSIONS OF LAW

1.  The RO's June 1992 decision that denied claims of 
entitlement to service connection for chemical burns of the 
scalp, a miscarriage, residuals of inoculations, residuals of 
smoke inhalation, back pain, chronic vaginal infections, 
uterine fibroids, PTSD, residuals of contaminated drinking 
water, swelling of the face and throat, and residuals of 
insect bites is final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's June 1992 decision denying the appellant's claims of 
entitlement to service connection for 

chemical burns of the scalp, a miscarriage, residuals of 
inoculations, residuals of smoke inhalation, back pain, 
chronic vaginal infections, uterine fibroids, PTSD, residuals 
of contaminated water, swelling of the face and throat, and 
residuals of insect bites, and the claims for service 
connection for these disorders are not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  Bilateral hammertoes manifested as swelling of the feet 
and toes, status/post hammertoe release/osteotomy was not 
incurred in, or aggravated by, military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001); 38 U.S.C.A. 
§§ 5103, 5103A, and 66 Fed. Reg. 45,620, 45,630-32 (Aug 29, 
2001) (to be codified as amended at 38 C.F.R. 3.102, 3.159).

4.  Dental and oral disorders were not incurred in, or 
aggravated by, the veteran's military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate her claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 


First, VA has a duty to notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case 
in October 1998, as well as supplemental statements of the 
case in December 1999 and May 2001, which informed her of the 
evidence used in conjunction with her claims, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Thus, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claims.  The veteran also was given an 
opportunity to submit additional evidence in support of her 
claims.  The record indicates that all relevant facts have 
been properly developed and that all evidence necessary for 
equitable resolution of the issues that are the subject of 
this decision has been obtained.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 


II.  New and Material Evidence to Reopen Claims of 
Entitlement to 
Service Connection for Chemical Burns of the Scalp,
a Miscarriage, Back Pain, Chronic Vaginal Infections,
Uterine Fibroids, and PTSD

The RO denied the veteran's claims of entitlement to service 
connection for chemical burns of the scalp, a miscarriage, 
back pain, chronic vaginal infections, uterine fibroids, and 
PTSD by rating decision dated in June 1992.  The veteran was 
notified of that determination by letter dated July 23, 1992.  
She was given information explaining her procedural and 
appellate rights, but she did not appeal.  Because the RO 
previously denied the veteran entitlement to service 
connection for these disabilities, the doctrine of finality 
as enunciated in 38 U.S.C.A. § 7105 applies.  
Parenthetically, the Board notes that changes to the 
provisions of 38 C.F.R. § 3.156(a) (2001) which became 
effective August 29, 2001, apply only to claims filed after 
the latter date.  As such, the first question to be answered 
is whether new and material evidence has been presented which 
would justify a "reopening" as well as a review of the entire 
record.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a 3-step analysis must be applied.  
See Hodge v. West, 115 F.3d. 1356 (Fed. Cir. 1998).  The 
first step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The third and final question is whether the evidence 
"is so significant that it must be considered in order to 
fairly decide the merits of the claim."  Hodge, at 1359, 
citing 38 C.F.R. § 3.156(a).  This need not mean that the 
evidence warrants a revision of the prior 

determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 
F.3d. at 1363, citing Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Standard Definition, 
and 55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110.  Parenthetically, 
the term "active military service" includes any period of 
active duty for training (ACDUTRA) during which disability 
resulted from a disease or injury aggravated in line of duty.  
See 38 U.S.C.A. §§ 101(24), 106 (West 1991).  To this extent, 
service connection may be established under the chronicity 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of date, shows that a veteran had a chronic 
condition in service and that the same condition continues to 
exist.  Such evidence must be medical unless the condition at 
issue is a type as to which, under current case law, lay 
observation is considered competent to demonstrate its 
existence.

The veteran's service medical records were available to the 
RO when it rendered its June 1992 rating decision that denied 
service connection for the disabilities now at issue.  At 
that time, there was no evidence of residuals of chemical 
burns of the scalp, a chronic back disability, uterine 
fibroids, or PTSD.  In addition, it was noted that although 
the veteran had been treated for vaginal infections during 
service, these were acute, with no residual disability.  
Finally, service connection for residuals of a miscarriage 
was denied as this was not a disability under the law and was 
not documented in the veteran's service medical records.

The veteran has submitted a variety of evidence since the RO 
rendered its June 1992 determination.  These include reports 
of the veteran's VA medical treatment 

and examination since early 1996, as well as statements 
submitted by the veteran and her representative.  In the 
aggregate, this evidence is silent regarding chemical burns 
of the scalp incurred during military service.  Instead, it 
indicates that the veteran had an allergic reaction to 
chemicals while receiving beauty/hair treatments which "burnt 
her hair off."  However, no evidence has been submitted to 
indicate that this resulted in chronic disability.  Nor does 
the evidence indicate that the burns were a result of 
military service.  Similarly, the newly submitted evidence 
fails to demonstrate the presence of chronic residuals of a 
miscarriage, a chronic back disability, or a chronic 
disability resulting from vaginal infections.  Although the 
evidence would seem to indicate that the veteran suffered a 
miscarriage, no evidence that the veteran was either pregnant 
or miscarried in service has been submitted.  In addition, 
the evidence recently submitted tends to indicate that 
periodic back pain experienced by the veteran is associated 
with gynecological problems.  Additionally, the newly 
submitted evidence fails to associate any chronic vaginal 
infection to the veteran's military service.  Nor does the 
newly submitted evidence indicate treatment in service for 
uterine fibroids, or otherwise establish a link between 
uterine fibroids diagnosed during VA treatment in March 1996 
and the veteran's military service.  See 38 C.F.R. § 3.303.  
Finally, although the veteran has been diagnosed with PTSD 
since the RO rendered its June 1992 rating determination, 
that diagnosis was based upon a history provided by the 
veteran with no confirmation of any stressors.  The examiner 
hinged his diagnosis upon incorrect information, i.e., that 
the veteran had active military service from December 1978 
until September 1994, with subsequent service in the Active 
Reserves in Germany until mid-1995.  Because this evidence is 
inaccurate on its face, it cannot be presumed to be credible 
at this point solely for the purpose of determining whether 
the claim for service connection for PTSD should be reopened.  
See Justus, 3 Vet. App. at 513.

Absent evidence that would tend to establish the presence of 
residual disabilities of chemical burns of the scalp and a 
miscarriage, and absent evidence that tends to relate chronic 
vaginal infections, uterine fibroids, or PTSD to the 
veteran's military 

service, the evidence recently submitted is not "new and 
material" in that it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  See 38 C.F.R. § 3.156(a).  As such, it is 
insufficient to reopen the claim of entitlement to service 
connection for the aforementioned disabilities.  See 
38 U.S.C.A. § 5108.  In addition, the Board notes that in 
July 1998, the RO denied the veteran's claims for service 
connection for residuals of a miscarriage, a back disability 
manifested by back pain, and chronic vaginal infections as 
"not well grounded."  As noted previously, the VCAA abolished 
the need for a veteran to submit a "well-grounded" claim.  
However, although the RO described these claims as "not well 
grounded," the Board notes that the RO addressed these issues 
on the merits in it July 1998 and subsequent decisions.  As 
such, compliance with VCAA requirements has been met, 
notwithstanding the RO's reference to outdated terminology.

III.  New and Material Evidence to Reopen Claims of 
Entitlement
to Service Connection for Residuals of Inoculations,
Residuals of Smoke Inhalation, Residuals of Drinking
Contaminated Water, Swelling of the Face and Throat, 
and Residuals of Insect Bites, to Include as Due to 
an Undiagnosed Illness

Again, the Board notes that the RO denied the veteran 
entitlement to service connection for residuals of 
inoculations, smoke inhalation, and contaminated drinking 
water, swelling of the face and throat, and residuals of 
insect bites by rating decision dated in June 1992.  The 
evidence of record at that time, comprised of the veteran's 
service medical records, failed to reflect chronic residuals 
of inoculations, smoke inhalation, contaminated drinking 
water, or insect bites.  Nor did the records reflect any 
evidence of chronic disability involving swelling of the face 
and throat.  The veteran did not timely appeal that 
determination, and the RO's June 1992 denial became final 
accordingly.  See 38 U.S.C.A. § 7105(b).


The provisions of 38 U.S.C.A. §§ 101(24), 1110 and 38 C.F.R. 
§ 3.303 are incorporated herein by reference.  In addition, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
regarding compensation for disabilities occurring in Persian 
Gulf War veterans are also incorporated herein.  These 
specify that service connection will be granted to a Persian 
Gulf veteran with a qualifying chronic disability that became 
manifest (A) during service on active duty in the armed 
forces in the Southwest Asia Theater of Operations during the 
Persian Gulf War; or (B) to a degree of 10 percent or more 
during the applicable presumptive period.  The term 
"qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  (a) An undiagnosed illness; (b) a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
or (c) any diagnosed illness that the Secretary of Veterans 
Affairs determines warrants a presumption of service 
connection.  Also for application are the provisions of 
38 C.F.R. § 3.156 regarding "new and material" evidence, and 
its necessity as a prerequisite to reopen a previously denied 
claim.  See 38 U.S.C.A. § 5108;  See also Hodge, 155 F.3d 
1356.

The question again presented is whether the evidence 
submitted since the RO's June 1992 denial is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Id.  In this regard, the newly 
submitted evidence is comprised of records of the veteran's 
VA medical treatment and examination since early 1993, as 
well as statements submitted by both her and her 
representative.  The evidence submitted fails to demonstrate 
residuals of inoculations, smoke inhalation, contaminated 
drinking water, or insect bites.  Nor does it demonstrate a 
chronic disability resulting in swelling of the face and 
throat.  As such, this evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim because it fails to indicate the current existence 
of any chronic disabilities associated with the disorders 
claimed.  Accordingly, it is not "new and material" as 
contemplated by the provisions of 38 C.F.R. § 3.156(a).  It 
is, therefore, insufficient to reopen the veteran's claims of 
entitlement to service connection for 

residuals of inoculations, smoke inhalation, contaminated 
drinking water, and insect bites, as well as a chronic 
disability resulting in swelling of the face and throat.  
Parenthetically, the Board notes that the RO also denied 
these claims as "not well grounded."  However, for reasons 
previously specified, and because the RO reviewed these 
claims on the merits, no prejudice to the veteran resulted 
from the RO's characterization of these claims as "not well 
grounded."  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claims.  In addition, the agency of original 
jurisdiction made satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file in 
accordance with the more recently enacted provisions of the 
VCAA.  The veteran has been offered an opportunity to submit 
additional evidence in support of her claims.  In short, the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate her 
claims.

IV.  Service Connection for Bilateral Hammertoes

The veteran contends that she developed bilateral hammertoes, 
S/P hammertoe release/osteotomy during military service.  The 
provisions of 38 U.S.C.A. §§ 101(24); 1110 and 38 C.F.R. 
§ 3.303 are incorporated herein by reference.  So, too, are 
the provisions of 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306 (2001) regarding aggravation of a preexisting injury 
or disease.  In this regard, a preexisting injury or disease 
will be considered to have been aggravated by military 
service where there is an increase in disability during such 
service unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Id.

Service medical records indicate that the veteran complained 
of symptomatology 

associated with hammertoes during service from December 1979 
to March 1980 and from November 1990 to September 1991.  
Surgical intervention was suggested, but was refused by the 
veteran.  Symptoms associated with bilateral hammertoes 
resolved by August 1991.

The veteran later underwent bilateral hammertoe 
release/osteotomy in September 1993.  The surgery was 
required as a result of progressive deformity and pain.  
However, the progression was not noted to be the result of 
any incident of military service.  Moreover, it appears to 
have been a normal progression of this particular disorder.

Given that the evidence of record indicates that this 
disability preexisted the veteran's military service, and 
because the evidence is clear and unmistakable regarding a 
lack of aggravation during military service, service 
connection for bilateral hammertoes is not warranted.

V.  Service Connection for Dental and Oral
Disorders, to Include as due to an Undiagnosed
Illness

The provisions of 38 U.S.C.A. §§ 101(24), 1110, and 1117; 
38 C.F.R. §§ 3.303, 3.317 are incorporated herein by 
reference.

The veteran contends that she developed dental and oral 
disorders as a result of her military service in the Persian 
Gulf.  However, the record is silent regarding any dental or 
oral trauma sustained during any of the veteran's active 
military service or periods of active duty for training.  
During a VA examination conducted in June 1996, the veteran 
was noted to be suffering from bleeding gums as a result of 
mild periodontal disease.  No other complications associated 
with the mouth or jaw were 

noted.  The veteran was determined to be in need of routine 
dental work.  The examining physician did not attribute this 
to any particular incident of military service.  Absent any 
indication of a nexus between the disabilities claimed and 
the veteran's military service, the Board finds no reasonable 
basis upon which to predicate a grant of the benefits sought.

Again, the Board notes that the RO denied these claims as 
"not well grounded."  However, for reasons stated previously, 
no prejudice to the veteran resulted from that particular 
characterization.  See Bernard, 4 Vet. App. at 394.  The 
veteran was provided adequate notice as to the evidence 
needed, and the RO ensured that all relevant evidence was 
associated with the claims file.  As such, the duty to assist 
as enhanced by the VCAA has been met in this case.  Moreover, 
the Board finds as to all material issues in this case that 
the evidence is not evenly balanced and that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d. 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and its material 
of record; the benefit of the doubt provision only applies 
where there is an approximate balance of positive and 
negative evidence."



ORDER

New and material evidence not having been presented, the 
claims of entitlement to service connection for chemical 
burns of the scalp, residuals of a miscarriage, a back 
disability manifested by pain, chronic vaginal infections, 
uterine fibroids, and PTSD are denied.

New and material evidence not having been submitted, the 
claims of entitlement to service connection for residuals of 
inoculations, smoke inhalation, contaminated drinking water, 
and insect bites, and a chronic disability manifested by 
swelling of the face and throat, to include as due to an 
undiagnosed illness, are denied.

Service connection for bilateral hammertoes is denied.

Service connection for dental and oral disorders is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

